Case 1:20-cr-00073-TFM-N Document 26 Filed 07/29/20 Page 1 of 2                   PageID #: 80




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION



   UNITED STATES OF AMERICA,                    *
                                                *
                  VS.                           *   CRIMINAL NO. CR-20-00073-TFM
                                                *
   TIA DEYON PUGH,                              *
                                                *
                  Defendant.                    *


          UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE


          COMES NOW the Defendant, TIA DEYON PUGH, by and through undersigned

   counsel, and requests that the Court modify the Conditions of Release as entered by this

   Court on June 9, 2020, to allow a change in her place of residence as found in paragraph

   8(r). In support of same, defendant shows as follows:

   1.    That paragraph 8(r) of the Order Setting Conditions of Release requires that

   defendant maintain residence with her mother at 1601 Knollwood Dr., Apt. 39, Mobile,

   AL 36609.

   2.     That on July 14, 2020, defendant and her fiancé were married, and as most

   married couples, they desire to live together as husband and wife. Attached to this motion

   is a copy of the couples’ Alabama Marriage Certificate.

   3.     That defendant’s husband, William Mason Baucom, resides in Mobile at Hunters

   Pointe Apartments, 3205 Lloyds Lane, Apt V-5, Mobile, AL 36693. Defendant requests

   that she be allowed to live with her husband at said address in Mobile.
Case 1:20-cr-00073-TFM-N Document 26 Filed 07/29/20 Page 2 of 2                       PageID #: 81




   4.     That counsel for the United States and U.S. Pretrial Services have been consulted,

   and neither are opposed to this modification request. All other terms of the release order

   will remain the same.

   5.     Defendant further submits that modification of her release conditions will not

   compromise the purposes of §18 U.S.C. 3142 or 3143.

                                                  Respectfully submitted,



                                                  s/GORDON ARMSTRONG
                                                  Gordon G. Armstrong, III
                                                  Attorney at Law
                                                  P.O. Box 1464
                                                  Mobile, Alabama 36633
                                                  Telephone: 251-434-6428
                                                  gga3@arserv.com


                                     CERTIFICATE OF SERVICE

            I certify that on this 29th day of July, 2020, I electronically filed the foregoing
   with the Clerk of the Court using CM/ECF system which will send notification of such
   filing to:

   Christopher Bodner, Esq.
   United States Attorney’s Office
   63 N. Royal Street, Suite 600
   Mobile, AL. 36601


                                                  s/GORDON ARMSTRONG
                                                  Gordon G. Armstrong, III
